Name: Commission Regulation (EEC) No 486/80 of 28 February 1980 laying down detailed rules for the application in the beef and veal sector of Regulation (EEC) No 435/80 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/22 Official Journal of the European Communities 29 . 2. 80 COMMISSION REGULATION (EEC) No 486/80 of 28 February 1980 laying down detailed rules (or the application in the beef and veal sector of Regu ­ lation (EEC) No 435/80 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products origi ­ nating in the African, Caribbean and Pacific States or in the overseas countries and territories regards the exchange rate to be used ; whereas, consequently, the amount of the reduction should be fixed in national currency for each Member State of destination ; Whereas it appears useful to outline the manner in which the amount to be actually levied on imports is calculated ; Whereas the amount by which the import duties are reduced is fixed quarterly ; whereas this amount may vary during transport to the Community ; whereas at the time of export the exporting country, when calcu ­ lating the export tax to be levied, can only base itself on the reduction in force ; whereas the export tax must be compared to the reduction applicable at the time of export ; Whereas the amount representing import duties is that applicable on the day of acceptance of the entry of the goods for home use ; whereas these duties are reduced by the reduction applicable on that date ; Whereas proof that the export tax provided for in Regulation (EEC) No 435/80 has been collected may be furnished by entering the relevant amount on the EUR 1 certificate for the movement of goods referred to in Article 6 of Protocol 1 to the ACP-EEC Conven ­ tion of Lome signed on 28 February 1975 (4); Whereas detailed rules for the application of the system of import licences for beef and veal products are laid down in Commission Regulation (EEC) No 1 93/75 (5 ), as last amended by Regulation (EEC) No 2971 /79 (6), and in Commission Regulation (EEC) No 571 /78 (7), as last amended by Regulation (EEC) No 485/80 (8) ; whereas, however, it is appropriate to pre ­ scribe special rules for licences granted under the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), and in particular Article 23 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (2 ), as last amended by Regulation (EEC) No 2543/73 (3), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 4 of Regulation (EEC) No 435/80 lays down that the duties on imports of beef and veal originating in the African , Caribbean and Pacific States are to be reduced, provided that a tax of a corres ­ ponding amount was levied when the goods were exported from the country of origin ; Whereas the amount of the import duties depends upon the level of the levy applicable, and that levy may be adjusted by monetary compensatory amounts ; whereas, having regard to the monetary trends in the individual Member States, the amount of the reduc ­ tion should be calculated separately for each Member State on the basis of the monetary compensatory amount applicable to imports into the Member State concerned ; Whereas the reduction consists of levy and monetary compensatory amount components ; whereas, more ­ over, the fixing of the reduction in ECU may create problems, especially for the exporting country, as (4 ) OJ No L 25, 30 . 1 . 1976, p. 1 . (5 ) OJ No L 25, 31 . 1 . 1975, p . 10 . (') OJ No L 336, 29 . 12 . 1979, p . 34.( i ) OJ No L 55, 28 . 2 . 1980 , p . 4 . M OJ No 106, 30 . 10 . 1962, p . 2553/62. ( 7) OJ No L 78 , 22. 3 . 1978 , p. 10 . (8) See page 21 of this Official Journal .P ) OJ No L 263 , 19 . 9 . 1973, p. 1 . 29 . 2. 80 Official Journal of the European Communities No L 56/23 HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be issud for beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boned meat, fixed in Regula ­ tion (EEC) No 435/80 . 2. For the purposes of this Regulation , 100 kilo ­ grams of boned meat shall be equivalent to 130 kilo ­ grams of unboned meat. Article 2 1 . Applications for import licences may be submitted only during the first 10 days of each month . 2. On the working day following the last working day of the period for the submission of applications, Member States shall inform the Commission by telex, in respect of each of the non-member countries concerned, of the total quantity covered by the applica ­ tions referred to in paragraph 1 . 3 . The Commission shall decide in respect of each non-member country concerned to what extent appli ­ cations can be accepted . If the quantities of products originating in a non-member country in respect of which licences are applied for exceed the quantity available from that non-member country, the Commis ­ sion shall fix a single percentage for the reduction of the quantities applied for. 4 . If the total quantity covered by applications relating to a non-member country is lower than that available from that non-member country, the Commis ­ sion shall determine the amount of the balance remaining. 5 . Licences shall be issued on the 21st day of each month . If that is not a working day in the Member State in which the applications were submitted, licences shall be issued on the first working day thereafter. 6 . Import licences shall be valid for 90 days from the day of issue as specified in paragraph 5 . 7 . The application for a licence and the licence itself shall be drawn up in accordance with Article 7 of Regulation (EEC) No 571 /78 . 8 . Subject to the provisions of Article 18 of Regula ­ tion (EEC) No 193/75, the security shall be released immediately in respect of any quantity for which no import licence has been issued . Article 3 Importation under the arrangements for import duty reductions may take place only if the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 to the Convention of Lome of 28 February 1975 . Article 4 1 . The amount provided for in Article 4(1 ) of Regulation (EEC) No 435/80 for each product intended for importation into a Member State shall be equal to 90 % of the amount of the levy, adjusted as appropriate by the monetary compensatory amount valid for imports into that Member State during the week preceding that in which the quarter for which the reduction is calculated begins . The reduction shall be fixed for each Member State in its national currency. 2. The reduction shall be deducted from the levy valid on the day on which the customs import formali ­ ties are completed in the Member State concerned, adjusted as appropriate by the monetary coefficient shown in Annex II to the relevant Commission Regu ­ lation fixing the monetary compensatory amounts and by the monetary compensatory amount valid in the Member State concerned on the same date . Article 5 1 . The import duties shall be reduced by the amount fixed in accordance with Article 4 only if : (a) an export tax at least equal to that amount has been levied ; (b) the EUR 1 certificate for the movement of goods referred to in Article 6 of Protocol 1 to the Convention of Lome of 28 February 1975 indi ­ cates :  in box 7, the amount of the export tax levied per 100 kilograms,  in box 8 , the Common Customs Tariff subheading for the products in question . A separate certificate shall be drawn up for each subheading of the Common Customs Tariff. 2. At the time of the completion of customs import formalities for the release of the goods for free circula ­ tion , the amount of the export tax levied per 100 kilo ­ grams shall be compared with the amount, fixed in accordance with Article 4 in respect of the importing Member State , which was applicable at the time when the EUR 1 certificate for the movement of goods was issued . If the amount of the export tax levied is expressed in a currency other than that of the importing Member State , the exchange rate used shall be the most recent selling rate recorded on the most representative exchange market or markets of that Member State . No L 56/24 Official Journal of the European Communities 29 . 2 . 80 The export tax levied shall be considered as corres ­ ponding to the amount fixed in accordance with Article 4 when the comparison shows that the export tax expressed in the currency of the importing Member State is not lower than the said amount. 3 . The amount by which the import duties shall be reduced shall be that applicable on the date on which the entry of the goods for release for free circulation is accepted . 4 . The application of this Regulation may in no case result in the granting of an amount. Article 6 In respect of quantities imported pursuant to Article 2 (4) of Regulation (EEC) No 193/75, the levies fixed in accordance with Articles 10 to 13 of Regulation (EEC) No 805/68 shall be charged in full . Article 7 Regulation (EEC) No 3006/78 ( ! ) is hereby repealed . Article 8 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 357, 21 . 12 . 1978 , p. 44 .